FIRST DIVISION
                         BARNES, P. J.,
                     MERCIER and BROWN, JJ.

              NOTICE: Motions for reconsideration must be
              physically received in our clerk’s office within ten
              days of the date of decision to be deemed timely filed.
                          http://www.gaappeals.us/rules


                                                            September 23, 2019




In the Court of Appeals of Georgia
A19A1603. CHATHAM AREA TRANSIT AUTHORITY v.
    BRANTLEY et al.
A19A1604. CITY OF SAVANNAH v. BRANTLEY et al.
A19A1673. CITY OF SAVANNAH v. POTTS.
A19A1716. CITY OF SAVANNAH v. DUNCAN et al.
A19A1748. CITY OF SAVANNAH v. ADAMS et al.
A19A1774. CITY OF SAVANNAH v. REDLUS et al.
A19A1775. CITY OF SAVANNAH v. GREENE.
A19A1776. CITY OF SAVANNAH v. SENN.
A19A1777. CITY OF SAVANNAH v. BATTISTA.
A19A1778. CITY OF SAVANNAH v. MURPHY.
A19A1779. CITY OF SAVANNAH v. O’NEILL.
A19A1780. CITY OF SAVANNAH v. BRAR et al.
A19A1781. CITY OF SAVANNAH v. DAVIS.
A19A1782. CITY OF SAVANNAH v. FELTES.
A19A1783. CITY OF SAVANNAH v. WOODBY.
A19A1784. CITY OF SAVANNAH v. OWEN.
A19A1785. CITY OF SAVANNAH v. OWEN.
A19A1786. CITY OF SAVANNAH v. GRAY.
A19A1787. CITY OF SAVANNAH v. MOLDRIK.
A19A1788. CITY OF SAVANNAH v. AYOUB et al.

    BROWN, Judge.
      A group of individuals (“Plaintiffs”) filed multiple lawsuits against the Mayor

and Alderman of the City of Savannah (“the City”) and the Chatham Area Transit

Authority (“CAT”) after suffering injuries when a dock ramp owned by the City

collapsed. The City moved for summary judgment in all cases, contending that the

Plaintiffs’ claims were barred by sovereign immunity and immunity under the

Recreational Property Act (RPA). CAT then also moved for summary judgment under

the RPA in all cases. The trial court denied the City’s and CAT’s motions, and the

City now appeals in all of the related cases. CAT appeals in only one case,

A19A1603.1 We consolidated all of the related cases in this appeal. For the reasons

set forth below, we affirm in A19A1603 and reverse in all other cases.

      On appeal from the grant or denial of a motion for summary judgment, the

court applies “a de novo standard of review, viewing the evidence, including any

reasonable conclusions and inferences that it supports in the light most favorable to

the non-movant.” (Citation and punctuation omitted.) Henderson v. St. Paul Baptist

Church, 328 Ga. App. 123 (761 SE2d 533) (2014). To prevail on a motion for



      1
        While the trial court entered identical orders denying CAT’s motion in each
of the cases, CAT apparently has chosen not to appeal the denial in the remaining
cases.

                                         2
summary judgment, the moving party must “show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” OCGA § 9-11-56 (c).

      So viewed, the record shows that CAT owns and maintains the Savannah

Belles Ferry (“the Ferry”), which operates between the Rousakis Riverfront Plaza on

River Street and the Savannah International Trade & Convention Center (“the

Convention Center”). CAT’s entire ferry system operates free of charge to the public.

In July 2016, CAT temporarily relocated its Ferry operations on the Savannah River

to the dock at issue, which is located on the Savannah River Street Waterfront Plaza.

CAT started using this dock as the point at which passengers embarked and

disembarked from the Ferry. The entire dock consists of a platform affixed to the

bulkhead wall2 of the Riverfront Plaza. Two ramps, or gangways, connect to this

platform and lead down to two floating docks. One floating dock is available to the

public, while the other is exclusively used by emergency services vessels. According

to the City’s Code of Ordinances, the purpose of the dock is to benefit the public,

providing City citizens and visitors the convenience of accessing, enjoying, and


      2
        The current version of Merriam-Webster defines “bulkhead” as “a retaining
wall along a waterfront.”

                                         3
viewing historic scenic sites in the City. Additionally, members of the public may

moor their boats to the dock free of charge for the first three hours, after which they

must pay a fee.

      On November 19, 2016, the Convention Center was holding a Christmas

convention. A group of people, including Plaintiffs, were standing on the ramp

connected to the floating dock, waiting to board the Ferry. At some point, the ramp

disengaged from the bulkhead and collapsed. Plaintiffs sustained various injuries in

connection with the ramp’s collapse and subsequently instituted personal injury

actions against the City and CAT,3 alleging negligence and gross negligence in the

maintenance of the dock4 and operation of the ferry.5

      On February 13, 2018, the City moved for summary judgment in each of the

cases on immunity grounds. CAT initially opposed the City’s motion, but later filed


      3
        One Plaintiff, Andrew Davis, suffered injuries after leaping from River Street
to the concrete pad below in an attempt to aid the victims of the ramp collapse.
      4
        Throughout this opinion, we use the phrase “the dock” to refer to the entire
structure, including the platform, ramps, and floating docks.
      5
        Plaintiffs Brar, Akhavan, Brantley, Wilson, and Davis also asserted claims for
punitive damages against both the City and CAT. Brar, Akhavan, and Davis withdrew
their punitive damages claims against the City, but not CAT. As far as this Court can
determine from the record, Brantley and Wilson’s punitive damages claims against
both the City and CAT remain.

                                          4
its own motion for summary judgment in each of the cases, arguing it too was entitled

to immunity under the RPA. The only evidence the parties presented for the trial

court’s consideration was in the form of affidavits with attached exhibits. The trial

court denied the City’s motions on May 7, 2018, and issued an identical order in each

of the cases consolidated in this appeal. The trial court also denied CAT’s motion for

summary judgment in each of the cases. The City filed applications for interlocutory

review of the trial court’s denials of its motions for summary judgment in all cases.

CAT filed an application for interlocutory review in only one case. We granted the

applications and, as stated above, consolidated all of the related cases in this appeal.

                                       The City

      1. Sovereign Immunity. In two related enumerations of error, the City asserts

that the trial court erred in denying its motion for summary judgment because the City

is shielded from liability by sovereign immunity.

      Sovereign immunity is a threshold issue that the trial court is required
      to address before reaching the merits of any other argument. It is
      axiomatic that the party seeking to benefit from the waiver of sovereign
      immunity bears the burden of proving such waiver. Whether sovereign
      immunity has been waived under the undisputed facts of this case is a
      question of law, and this Court’s review is de novo.



                                           5
(Citations and punctuation omitted.) Fulton County v. SOCO Contracting Co., 343

Ga. App. 889, 893 (1) (808 SE2d 891) (2017). Under the Georgia Constitution,

municipalities are protected by sovereign immunity unless the General Assembly

waives it. Ga. Const. of 1983, Art. IX, Sec. II, Par. IX. This principle is reiterated in

OCGA § 36-33-1, which pertinently provides that “it is the public policy of the State

of Georgia that there is no waiver of the sovereign immunity of municipal

corporations of the state and such municipal corporations shall be immune from

liability for damages.” OCGA § 36-33-1 (a). However, subsection (b) of this same

statute provides a narrow waiver of a municipality’s sovereign immunity “[f]or

neglect to perform or improper or unskillful performance of [the municipal

corporation’s] ministerial duties.” OCGA § 36-33-1 (b). This provision has been

consistently interpreted “to mean that municipal corporations are immune from

liability for acts taken in performance of a governmental function but may be liable

for the negligent performance of their ministerial duties.” (Citations omitted.) City of

Atlanta v. Mitcham, 296 Ga. 576, 577-578 (1) (769 SE2d 320) (2015).

      One such ministerial duty long recognized by the courts of this State “is the

duty of a municipality to maintain city streets in a reasonably safe condition for

travel.” (Citations omitted.) City of Savannah v. Herrera, 343 Ga. App. 424, 428 (1)

                                           6
(808 SE2d 416) (2017). A municipality’s duty in this regard is delineated by OCGA

§ 32-4-93 (a):

             A municipality is relieved of any and all liability resulting from
      or occasioned by defects in the public roads of its municipal street
      system when it has not been negligent in constructing or maintaining the
      same or when it has no actual notice thereof or when such defect has not
      existed for a sufficient length of time for notice thereof to be inferred.


Id. Stated differently, “municipalities generally have a ministerial duty to keep their

streets in repair, and they are liable for injuries resulting from defects after actual

notice, or after the defect has existed for a sufficient length of time for notice to be

inferred.” (Citation and punctuation omitted.) Roquemore v. City of Forsyth, 274 Ga.

App. 420, 423 (617 SE2d 644) (2005). The City argues that the trial court erred in

applying this statutory waiver to the case at hand. Specifically, the City argues that

the dock is not a “public road[ ] of its municipal street system,” such that the City’s

ministerial duty to maintain its streets under OCGA § 32-4-93 (a) is implicated. We

disagree.

      Section 3 of Chapter 1 defines “public road” for the purposes of Title 32 and

includes a non-exhaustive list of examples:




                                           7
      a highway, road, street, avenue, toll road, tollway, drive, detour, or other
      way that either is open to the public or has been acquired as right of
      way, and is intended to be used for enjoyment by the public and for the
      passage of vehicles in any county or municipality of Georgia, including
      but not limited to the following public rights, structures, sidewalks,
      facilities, and appurtenances incidental to the construction,
      maintenance, and enjoyment of such rights of way:

             (A) Surface, shoulders, and sides;
             (B) Bridges;
             (C) Causeways;
             (D) Viaducts;
             (E) Ferries;
             ...
             (M) Parking facilities;
             (O) Canals and culverts;
             (P) Rest areas;
             ....


(Emphasis supplied.) OCGA § 32-1-3 (24). In its orders, the trial court concluded that

the dock qualified as a “public road” because a ferry is expressly included in the

statutory definition and a dock is necessary for the use and enjoyment of a ferry. The

City contends that the trial court overlooked the phrase “municipal street system” in

OCGA § 32-4-93 (a), which further limits a municipality’s duty under the statute;

namely, that a municipality only has a duty to maintain those public roads which are

part of its municipal street system. In furtherance of this argument, the City cites



                                           8
Herrera, supra, “[a]s particularly instructive on what should and what should not be

considered a part of the ‘municipal street system’. . . .” (Emphasis omitted.)

      In Herrera, this Court addressed “what constitutes a defect in the public roads

under OCGA § 32-4-93 (a), and in particular, whether objects adjacent to the road

that obstruct the view of travelers on the road are considered ‘defects in the public

roads.’” 343 Ga. App. at 428-429 (1). After pointing out that defects for which a

municipality may be liable “have been held to include objects adjacent to, and

suspended over, the municipality’s streets,” we concluded that a jury must determine

whether a tree located on the municipality’s right of way obstructed the view of

oncoming traffic such that it was a defect within the meaning of OCGA § 32-4-93.

Herrera, 343 Ga. App. at 429-430 (1). The City interprets this to mean that the dock

cannot be part of the municipal street system because “[t]here is no evidence in the

record that [it] is adjacent to or suspended over a municipal street.” (Punctuation

omitted.) However, at no point in Herrera did we discuss the phrase “municipal street

system” or its meaning. Our conclusion in that case, as it clearly states, merely

addresses what may be considered a defect based on its location in relation to the

public road not whether the public road is part of the municipal street system.



                                          9
      While we agree that OCGA § 32-4-93 (a) contains this language for a reason,

we disagree with the City’s proffered reason. We conclude that the phrase “municipal

street system” was instead included to limit the municipality’s duty to only those

public roads within the municipality’s control as opposed to public roads controlled

or maintained by the county or State. This construction is supported by Title 32’s

classification of Georgia’s public roads into three systems: (1) a state highway

system; (2) county road systems; and (3) municipal street systems. See OCGA § 32-4-

1. See also Dept. of Transp. v. Carr, 254 Ga. App. 781, 783 (1) (564 SE2d 14)

(2002). This Code section explains that “[e]ach municipal street system shall consist

of those public roads within the limits of that municipality which are not in any other

classification under this Code section.” OCGA § 32-4-1 (3). Reading this language

in conjunction with OCGA § 32-4-93 (a) leads to the conclusion that a municipality

has a ministerial duty to maintain those public roads within its limits which are not

part of a state highway system or county road system.

      With this in mind, we return to the question at hand: whether the City-owned

dock is a public road within the municipal street system by virtue of its use in

conjunction with the Ferry. It is undisputed that the Ferry is owned and operated by

CAT, an agency unaffiliated with the City. Thus, while “ferry” is expressly included

                                          10
in the statutory definition of “public road,” the Ferry would not qualify as a public

road in the City’s municipal street system. See OCGA §§ 32-1-3 (24), 32-4-93 (a). It

follows that the dock’s status as a structure or appurtenance incidental to the

maintenance and enjoyment of the Ferry does not bring it within the definition of a

public road in the City’s municipal street system.6

      However, this does not mean that the dock cannot qualify as a public road of

the municipal street system in its own regard. OCGA § 32-1-3’s definition of

“[p]ublic roads” expressly includes “other ways.” While Title 32 does not define

“way,” it is generally defined as “[a] passage or path.” Black’s Law Dictionary (11th

ed., 2019). And a “passage” is “[a] right, privilege, or permission to cross land or

water; an easement to travel through another’s property.” Id. Here, the City owns the

dock, but gives the public permission to use the dock, including the ramp, in order to

cross from River Street to the river. We thus conclude that the dock, as a “way” which




      6
       Plaintiffs contend that the Ferry and the dock are part of the “municipal street
system” by virtue of the fact that they are part of the City’s public transportation
system, but there is no evidence in the records supporting this contention. In fact, the
only evidence in the record shows that the Ferry is in fact part of CAT’s public
transportation system, not the City’s.

                                          11
is intended for public use and for the passage of vehicles,7 falls within the expansive

definition of public road found in OCGA § 32-1-3. And because it is owned and

operated by the City, it is a public road of the City’s municipal street system.

Accordingly, the trial court did not err in finding that the City has a ministerial duty

to maintain the dock in a reasonably safe condition under OCGA § 32-4-93 (a).

       This conclusion does not end our analysis, however, because the City may only

be held liable if it had notice of the alleged defect, or if the defect existed for a length

of time sufficient to place the City on constructive notice.8 See Herrera, 343 Ga. App.

at 431; Thompson v. City of Atlanta, 274 Ga. App. 1, 2-3 (1) (616 SE2d 219) (2005).

       Constructive notice of a defect may be imputed through the knowledge
       of the city’s employees or agents, or may be shown by testimony as to
       how long the defect existed prior to the injury, objective evidence that
       the defect existed over time, or evidence that others were injured as a
       result of the same condition over a period of years. The question of


       7
       Title 32 defines a “[v]ehicle” as “a device in, upon, or by which any person
or property is or may be transported or drawn upon a public road,” which seemingly
would include things such as bicycles. OCGA § 32-1-3 (31). Evidence in the record
shows that the Ferry transported bicycles, wheelchairs, and strollers.
       8
         “This Court has held that the term ‘defects’ covered by this Code section
includes defects brought about by the forces of nature and by persons and which
render the street unsafe and includes objects adjacent to and suspended over the
street.” (Citation and punctuation omitted.) Roquemore, 274 Ga. App. at 423.

                                            12
      constructive notice ordinarily is for the jury, except in the absence of
      any evidence of constructive notice that could create a fact question.


(Citation and punctuation omitted.) City of Macon v. Brown, 343 Ga. App. 262, 264-

265 (807 SE2d 34) (2017).

      To support their claim of notice, Plaintiffs put forth a report issued on October

14, 2016, by the Federal Emergency Management Agency (FEMA). The report refers

to the “Docks on River St.” and concludes that “[t]he whalers (wood members), the

cleats, and the rails appear to be damaged,” and that the condition of the docks’ utility

pedestals and conditions are unknown. The report includes a photograph of a dock,

but the photograph is unclear, and we are unable to ascertain whether this is the dock

at issue. In addition to the FEMA report, Plaintiffs offered an affidavit from a retained

consulting engineer. The engineer averred that

      the damage that caused the collapse would easily have been discovered
      had a proper inspection been completed, . . . the defects that caused the
      collapse would have been present for a substantial period of time, . . .
      [and] the docks should have been closed until a full investigation and
      required repairs were completed.


These observations were based on the expert’s review of the FEMA report and

“photographs of the dock that were taken as part of the FEMA Report and . . . after

                                           13
the collapse.” As an initial matter, the City argues that this evidence fails to identify

any specific defect with the ramp. We agree.

      We first note that it is not readily apparent whether the damage mentioned in

the FEMA report referred to the ramp rather than the floating dock, which did not fail.

Additionally, the report references “Docks on River St.,” but it is unclear whether

there are multiple docks owned by the City on River Street and this refers to all of

them, some of them, or whether this simply refers to the dock at issue. In his affidavit,

Plaintiffs’ expert does not identify what alleged defect caused the ramp to collapse,

if any, nor does he identify what damage noted in the FEMA report caused, or could

have caused, the ramp to collapse. In fact, nothing in the record identifies the defect

of which the City was supposed to have notice. The expert affidavit’s conclusory

statement that the unidentified defect had existed for a “substantial period of time”

fails to amount to even the slight evidence required to satisfy Plaintiffs’ burden of

production on a motion for summary judgment. See D & H Const. Co. v. City of

Woodstock, 284 Ga. App. 314, 317 (1) (643 SE2d 826) (2007) (affidavits containing

nothing but vague assertions of fact and conclusory statements unsupported by factual

evidence insufficient to avert summary judgment). Accordingly, the trial court erred



                                           14
in denying the City’s motion for summary judgment on the basis of sovereign

immunity.

      2. Other Defenses. Because we have found that the City is entitled to sovereign

immunity, we need not address the City’s remaining enumerations of error that it is

entitled to immunity under the RPA and that punitive damages claims against it are

improper. See Ratliff v. McDonald, 326 Ga. App. 306, 311 (1) (756 SE2d 569)

(2014).

                                        CAT

      3. Immunity under the RPA. In two related enumerations of error, CAT argues

that the trial court erred in denying its motion for summary judgment because it is

entitled to immunity under the RPA. We disagree.

      Under the RPA, “an owner of land owes no duty of care to keep the premises

safe for entry or use . . . or to give any warning of a dangerous condition, use,

structure, or activity on the premises to persons entering for recreational purposes.”

OCGA § 51-3-22. Further, “an owner of land who either directly or indirectly invites

or permits without charge any person to use the property for recreational purposes”

is shielded from liability. OCGA § 51-3-23. See also Mercer Univ. v. Stofer, __ Ga.

__, 2019 WL 2571003 at *1 (S18G1022, decided June 24, 2019). “Recreational

                                         15
purpose[s]” include, but are not limited to, “hunting, fishing, swimming, boating,

camping, picnicking, hiking, pleasure driving, aviation activities, nature study, water

skiing, winter sports, and viewing or enjoying historical, archeological, scenic, or

scientific sites.” OCGA § 51-3-21. The stated purpose of the RPA “is to encourage

owners of land to make land and water areas available to the public for recreational

purposes by limiting the owners’ liability towards persons entering thereon for

recreational purposes.” OCGA § 51-3-20. See also City of Garden City v. Harris, 302

Ga. 853, 856 (809 SE2d 806) (2018). Our appellate courts have interpreted the RPA

very broadly, finding that it “encompasses any recreational activity, i.e., any

amusement, play or other form of relaxation which refreshes the mind or body.”

Anderson v. Atlanta Committee for the Olympic Games, 273 Ga. 113, 115 (537 SE2d

345) (2000). See also City of Chickamauga v. Hentz, 300 Ga. App. 249, 251 (684

SE2d 372) (2009). In denying CAT’s motion for summary judgment, the trial court

concluded that a question of fact existed as to whether the purpose of the dock was

recreational in nature.

      (a) A party seeking to benefit from the immunity provided by the RPA must be

an “owner,” defined in OCGA § 51-3-21 (3) as “the possessor of a fee interest, a

tenant, a lessee, an occupant, or a person in control of the premises.” It is undisputed

                                          16
that CAT does not own the dock. Nor does CAT argue that it was a tenant or lessee.

Instead, CAT asserts that it is an “owner” of the dock under the RPA because it

occupied the dock on numerous occasions the day of the accident because the Ferry

docked there. CAT alternatively argues that it is an “owner” of the dock because it

was in control of the premises when the Ferry tied up to the dock to the exclusion of

other vessels and because it had to exert control over the premises to make sure that

it was safely discharging and loading passengers. The record, however, contains no

evidence showing that the Ferry was docked at the time of the ramp collapse9 or that

a CAT employee was working at the ramp or dock when it collapsed. Nor does CAT

assert that it had an exclusive right to occupy the dock on the day of the collapse.

      There is an absence of case law discussing the meaning of “occupant” or the

phrase, “in control of the premises,” as these pertain to the RPA. In only one case that

this Court can find has the issue of a “non-owner’s” liability been addressed. See

Martin v. Dempsey Funeral Svcs. of Ga., 319 Ga. App. 343, 344 (735 SE2d 59)

(2012), disapproved on other grounds, Stofer, __ Ga. __. In Martin, the plaintiff

sustained injuries after falling in a cemetery. Id. at 344. She brought suit against the


      9
        Plaintiffs’ unverified complaints allege that at the time of the collapse, the
Ferry had departed from the dock.

                                          17
LLC that owned the cemetery as well as a subsidiary of the LLC owner, which was

responsible for the maintenance and general groundskeeping of the cemetery. Id. at

344-345. This Court concluded that a question of fact existed as to whether the

subsidiary was an “owner” under the RPA. Id. at 348 (2). We noted that liability

against the subsidiary “could be imposed based upon theories that it acted as [the

LLC’s] agent and exercised control of the premises to the extent of its provision of

care and maintenance.” Id.

      While the City had given CAT permission to temporarily use its dock while

CAT’s usual dock underwent repairs,10 it also allowed all members of the public to

moor their vessels to the dock. It is undisputed that CAT did not pay the City for the

use of the dock. And nothing in the record reflects that CAT maintained the dock or

performed any upkeep such that it exercised control over the premises like the

subsidiary in Martin. Accordingly, the outcome of this case is not governed by our

analysis in Martin.

      As we have already stated, an “owner” under the RPA is “the possessor of a fee

interest, a tenant, a lessee, an occupant, or a person in control of the premises.”


      10
        According to the affidavit of CAT’s operations manager, no written
agreement or document reflecting CAT’s use of the dock exists.

                                         18
OCGA § 51-3-21 (3). Black’s Law Dictionary defines “occupant” as “[s]omeone who

has possessory rights in, or control over, certain property or premises,” or “[s]omeone

who acquires title by occupancy.” Black’s Law Dictionary (11th ed. 2019). However,

“occupant” is also commonly understood to mean “one who occupies a particular

place.”    Merriam-Webster’s        Online     Dictionary,    http://www.merriam-

webster.com/dictionary/occupant. And to “occupy” can mean, among other things,

“to take up (a place or extent in space).” Merriam-Webster’s Online Dictionary,

http://www.merriam-webster/dictionary/occupy.

      “The legal maxim ‘noscitur a sociis’ means generally that a word or phrase may

be known from its accompanying terms.” (Citation omitted.) Franklin v. Pitts, 349

Ga. App. 544, 553 (1) (d) (826 SE2d 427) (2019). Under this canon, “words . . .

should be understood in relation to each other, since words, like people, are judged

by the company they keep.” (Citation and punctuation omitted.) Warren v. State, 294

Ga. 589, 590-591 (1) (755 SE2d 171) (2014). Accordingly, the term “occupant”

should be gauged by the words surrounding it. The term appears in a list defining

owner as “the possessor of a fee interest, a tenant, a lessee, an occupant, or a person

in control of the premises.” OCGA § 51-3-21 (3). This listing suggests some type of

legally recognizable interest in the property as opposed to the physical sense of the

                                          19
word — i.e., taking up space. Here, nothing in the record establishes that CAT has a

legally recognizable interest in, possessory rights in, or control over the dock. And

even if we were to construe the term “occupant” in the RPA’s definition of “owner”

as encompassing someone who physically occupies or takes up space, there is no

evidence in the record showing that the Ferry was tied to the dock at the time of the

collapse.

      We therefore conclude that CAT is not an “owner” of the premises and thus is

not entitled to immunity under the RPA. While the trial court decided CAT’s motion

for summary judgment based on the issue of “recreational purposes,” it did not err in

denying the motion, and we therefore affirm. See Peachstate Developers, LLC v.

Greyfield Resources, 284 Ga. App. 501, 505 (2) (644 SE2d 324) (2007) (“The grant

or denial of summary judgment will be affirmed if it is right for any reason.”).

      (b) Based on our holding in Division 3 (a), supra, we need not address whether

the other statutory conditions for immunity under the RPA were met in this case.

      Judgment affirmed in Case No. A19A1603. Judgments reversed in Case Nos.

A19A1604, A19A1673, A19A1716, A19A1748, A19A1774, A19A1775, A19A1776,

A19A1777, A19A1778, A19A1779, A19A1780, A19A1781, A19A1782, A19A1783,



                                         20
A19A1784, A19A1785, A19A1786, A19A1787, A19A1788. Barnes, P. J., and Mercier,

J., concur.




                                     21